712 N.W.2d 715 (2006)
474 Mich. 1128
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael David ROBERTSON, Defendant-Appellant.
Docket No. 130265. COA No. 255233.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the November 15, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).